
	
		II
		112th CONGRESS
		2d Session
		S. 2040
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2012
			Mr. Lee (for himself,
			 Mr. Rubio, Mr.
			 Vitter, Mr. Toomey,
			 Mr. Thune, Mr.
			 Coburn, Mr. Paul,
			 Mr. DeMint, Mr.
			 Johnson of Wisconsin, Mr.
			 Risch, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Congressional Budget Act of 1974 to
		  establish a point of order to prohibit an increase or other modification of the
		  public debt limit unless a concurrent resolution on the budget has been agreed
		  to and is in effect.
	
	
		1.Short titleThis Act may be cited as the
			 Budget Before Borrowing Act of
			 2012.
		2.Point of order against
			 consideration of debt limit modificationSection 312 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
			
				(g)Point of order
				against consideration of debt limit modification(1)It shall not be in order
				in the House of Representatives or the Senate to consider any bill or joint
				resolution, or amendment thereto or conference report thereon, to increase or
				modify the public debt limit unless a concurrent resolution on the budget has
				been agreed to and is in effect for the fiscal year during which such measure
				is being considered.
					(2)Paragraph (1) may be waived or
				suspended in the House of Representatives or the Senate only by the affirmative
				vote of two-thirds of its Members, duly chosen and sworn.
					(3)An affirmative vote of two-thirds of
				the Members, duly chosen and sworn, shall be required in the Senate to sustain
				an appeal of the ruling of the Chair on a point of order under paragraph
				(1).
					.
		
